DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “receiving a plurality…a content item,” and “receiving a client…content rendering option,” page 7, lines 18-22 and similar arguments, the examiner respectfully disagrees.
Hernacki discloses a system wherein requested content and determined access rights are provided to a client in response to a server receiving a request, wherein the request includes a content identifier and client classification information (Abstract).  The client classification information may include a client capabilities list that specifies the different applications installed and the different formats and DRM restrictions supported by these applications—software component or combination of software components--  (Col. 7, lines 9-20).
Moore discloses a secure content delivery or access method that utilizes tokens in a validation process for the delivery of content decryption keys for requested content to a device requesting the content (Abstract).  The Delivery Server (DS) receives a request for content, wherein the request may include the Authorization Server (AS) token, the Content Management Server (CMS) token, parameter information, an identifier of the player and/or plug-in issuing the request-chosen content rendering option- (Fig. 4B, el. 417; Para. 61).
Examiner note:  The independent claims do not indicate that the “receiving a plurality of content rendering option supported by a client device” is not to be performed by the “receiving a client request…wherein the client request is associated with the content item and indicates a chosen rendering option” step.  For example, the supported content rendering options and the “chosen” rendering option may all be received in the client request.  The examiner suggests amending the independent claims to clarify the ordering of the limitations by, for example, indicating how and when the supported and chosen content rendering options are received.
Examiner note:  The independent claims do not indicate how the “chosen rendering option” is “chosen”.  For example, the rendering option may be “chosen” by a user or by the client device.  Using the broadest reasonable interpretation of the claims, the content rendering option may be chosen by simply being included in the request.  The examiner suggests amending the independent claims to clarify the “chosen rendering option” limitation.
Therefore, the aforementioned limitations are taught by the cited references.

Applicant states “the office also maps the discussion at col. 7 to the earlier step of “receiving a plurality of content rendering options supported by a client device”” on page 8, lines 7-9.  See MPEP 2111.01 (II) and Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003):  “…the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.”  As stated in the examiner note above, the independent claims do not require a specific order to the receiving steps.  Therefore, the limitations are taught by the cited references.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, page 8, lines 17-23, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, a proper motivation to combine the references was provided in the previous Office action and is provided in the analysis below:  “using the known method of validating, by the DS, the request for content, wherein the validation includes checking that the AS token contains the plug-in identifier that corresponds to the player currently making the request and if all of these checks and validations pass, then the DS may retrieve the content key and the content and transmit both to the requesting AS player and its plug-in, wherein the plug-in can proceed to use the key to decrypt and play back the requested content, as taught by Moore, in combination with the DRM management system of Hernacki, for the purpose of enabling the DRM management system to include more sophisticated and more secure content distribution authorization methods (Moore-Para. 1)”.  Therefore, the combination is valid.

Applicant states “Moore does not disclose or suggest granting access based on anything related to rendering options…Moore has nothing to do with capabilities of any kind” on page 8, lines 24-27.  The examiner respectfully disagrees.  
Moore discloses validating, by the DS, the request for content, wherein the validation includes checking that the AS token contains the plug-in identifier that corresponds to the player currently making the request (Fig. 4B, el. 419; Para. 63-65), and if all of these checks and validations pass, then the DS may retrieve the content key and the content and transmit both to the requesting AS player and its plug-in, wherein the plug-in can proceed to use the key to decrypt and play back the requested content (Fig. 4B, el. 420; Para. 70).  The access is granted based on the validation of the token and the token is associated with the player and plug-in—supported content rendering options--.  
Therefore, the limitations are taught by the combination of the cited references.

In response to applicant’s arguments that the cited references do not teach “both a selected content rendering option and a chosen content rendering option,” page 9, lines 3-4, the examiner respectfully disagrees.
Hernacki discloses determining access rights for the content based on the policy, the client classification information, and/or authorization information and generating access rights metadata based on the policy (Fig. 4, el. 450, 460; Col. 10, lines 5-19), wherein the access rights metadata can describe which client applications—selected content rendering option-- can open the content such that the access rights metadata may configure the client so that video can only be opened using the playback program that allows DRM restrictions (Col. 7, lines 27-57).  The system receives the request for content, parsing the request to determine a content identifier-content item- and client classification information (Fig. 4, el. 410-430; Col. 9, line 59-Col. 10, line 3), wherein the client classification information includes a client capabilities list that specifies the different applications—chosen content rendering option-- installed and the different formats and DRM restrictions supported by these applications (Col. 7, lines 9-20).
Moore discloses generating an AS token wherein the token may be a signed version of the request sent by the AS player (Fig. 4B, el. 412; Para. 53), wherein the request includes the CMS release identifier identifying the requested content-content item-, the plug-in identifier-data associated with the selected content rendering option-, and information identifying the player-data associated with the selected content rendering option- (Para. 52).  The DS receives a request for content, wherein the request may include the AS token, the CMS token, parameter information, an identifier of the player and/or plug-in issuing the request-chosen content rendering option- (Fig. 4B, el. 417; Para. 61).  The first request sent by the AS player is different than the request sent by second request sent by the AS player to the DS.  The first request includes identifies requested content, but also lists capabilities of the client device, such as the player and the plug-in—capabilities--.  The token is generated based on the information in this first request, such as the player and plug-in—selected content rendering option-- and are sent to the player.  The second request also requests the content, but includes the token along with the player and plug-in information—chosen content rendering option—(See Figs. 4A, 4B).
Combining the references brings about a system that includes receiving a plurality of content rendering options supported by a client device, wherein each content rendering option comprises a software component or combination of software components that are capable of rendering a content item; selecting a content rendering option from the plurality of content rendering options supported by the client device in view of the restriction attribute; generating a token comprising data associated with the selected content rendering option and the content item; and receiving a client request from the client device, wherein the client request is associated with the content item and indicates a chosen content rendering option.  Therefore, the aforementioned limitations are taught by the combination of the cited references.
Also note Bhise et al. (US 9,501,582 B2) cited in the Relevant Prior Art section—Bhise discloses a content provider determines the capabilities of the client device and sends the requested multimedia content metadata to the client device based on the capabilities of the client device (Col. 17, line 59-Col. 18, line 17).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing device to:  receive…” in claim 17; and 
“processing device to:  receive…” in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In this case, the specification of the instant application includes sufficient corresponding structure for the “processing device” at paragraph 62—“Method 300 may be performed by processing devices that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as is run on a general purpose computer system or a dedicated machine), or a combination of both.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hernacki et al. (US 8,468,608 B1) in view of Moore (US 2014/0101722 A1).
Regarding claim 1, Hernacki teaches a method being implemented at a processing device, i.e. a DRM server (Fig. 1, el. 110), associated with a source of content items, e.g. content (Fig. 1, el. 120), comprising: 
receiving a plurality of content rendering options supported by a client device, i.e. a client (Fig. 1, el. 150), e.g. receiving a request for content from an agent operating on the client, parsing the request to determine a content identifier and client classification information, and determining client capabilities based on the client classification information (Fig. 4, el. 410-430; Col. 9, line 59-Col. 10, line 3), wherein the client classification information includes a client capabilities list that specifies the different applications installed and the different formats and DRM restrictions supported by these applications (Col. 7, lines 9-20),
wherein each content rendering option comprises a software component or combination of software components that are capable of rendering a content item, e.g. wherein the client classification information includes a client capabilities list that specifies the different applications installed—software component or combination of software components-- and the different formats and DRM restrictions supported by these applications (Col. 7, lines 9-20); 
determining a content item to be rendered, the content item being associated with a restriction attribute, e.g. parsing the request to determine the content identifier, identifying a policy-restriction attribute- for the content based on the content identifier and the client classification information, and determining access rights for the content based on the policy, the client classification information, and/or authorization information (Fig. 4, el. 420, 440; Col. 9, line 59-Col. 10, line 10), wherein the policy specifies rules used by the DRM manager to determine access rights for the content based on the client classification information received from the agent (Col. 5, lines 37-42), wherein the policy may indicate that the video cannot be copied, converted to a different format, or played on an external display device (Col. 7, lines 38-44); 
selecting a content rendering option from the plurality of content rendering options supported by the client device in view of the restriction attribute, e.g. determining access rights for the content based on the policy, the client classification information, and/or authorization information and generating access rights metadata based on the policy (Fig. 4, el. 450, 460; Col. 10, lines 5-19), wherein the access rights metadata can describe which client applications can open the content such that the access rights metadata may configure the client so that video can only be opened using the playback program that allows DRM restrictions (Col. 7, lines 27-57); and
generating a token comprising data associated with the selected content rendering option and the content item, e.g. generating access rights metadata based on the policy (Fig. 4, el. 450, 460; Col. 10, lines 5-19), wherein the access rights metadata can describe which client applications can open the content such that the access rights metadata may configure the client so that video can only be opened using the playback program that allows DRM restrictions (Col. 7, lines 27-57);
receiving a client request from the client device, wherein the client request is associated with the content item and indicates a chosen content rendering option, e.g. receiving the request for content, parsing the request to determine a content identifier-content item- and client classification information-chosen content rendering option- (Fig. 4, el. 410-430; Col. 9, line 59-Col. 10, line 3), wherein the client classification information includes a client capabilities list that specifies the different applications installed and the different formats and DRM restrictions supported by these applications (Col. 7, lines 9-20); and
granting the client device access to perform the chosen content rendering option on the content item…, e.g. delivering the requested content and access rights metadata to the client (Fig. 4, el. 490; Col. 10, lines 17-19), wherein the agent of the client interprets the access rights metadata and enforces the access rights (Col. 3, lines 59-63).
Hernacki does not clearly teach comparing the data of the token with the chosen content rendering option indicated by the client request to determine a match; and granting the client device access to perform the chosen content rendering option on the content item based on the outcome of the determination of the match.
Moore teaches generating a token comprising data associated with the selected content rendering option and the content item, e.g. generating an AS token wherein the token may be a signed version of the request sent by the AS player (Fig. 4B, el. 412; Para. 53), wherein the request includes the CMS release identifier identifying the requested content-content item-, the plug-in identifier-data associated with the selected content rendering option-, and information identifying the player-data associated with the selected content rendering option- (Para. 52);
receiving a client request from the client device, wherein the client request is associated with the content item and indicates a chosen content rendering option, e.g. receiving, by the DS, a request for content, wherein the request may include the AS token, the CMS token, parameter information, an identifier of the player and/or plug-in issuing the request-chosen content rendering option- (Fig. 4B, el. 417; Para. 61); 
comparing the data of the token with the chosen content rendering option indicated by the client request to determine a match, e.g. validating, by the DS, the request for content, wherein the validation includes checking that the AS token contains the plug-in identifier that corresponds to the player currently making the request (Fig. 4B, el. 419; Para. 63-65); and 
granting the client device access to perform the chosen content rendering option on the content item based on the outcome of the determination of the match, e.g. if all of these checks and validations pass, then the DS may retrieve the content key and the content and transmit both to the requesting AS player and its plug-in, wherein the plug-in can proceed to use the key to decrypt and play back the requested content (Fig. 4B, el. 420; Para. 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki to include comparing the data of the token with the chosen content rendering option indicated by the client request to determine a match; and granting the client device access to perform the chosen content rendering option on the content item based on the outcome of the determination of the match, using the known method of validating, by the DS, the request for content, wherein the validation includes checking that the AS token contains the plug-in identifier that corresponds to the player currently making the request and if all of these checks and validations pass, then the DS may retrieve the content key and the content and transmit both to the requesting AS player and its plug-in, wherein the plug-in can proceed to use the key to decrypt and play back the requested content, as taught by Moore, in combination with the DRM management system of Hernacki, for the purpose of enabling the DRM management system to include more sophisticated and more secure content distribution authorization methods (Moore-Para. 1).

Regarding claim 3, Hernacki in view of Moore teaches wherein the restriction attribute indicates whether the content item corresponds to a content rendering option that supports digital rights management (DRM) or a rendering option that is free of Dl, e.g. wherein the policy-restriction attribute- specifies rules used by the DRM manager to determine access rights for the content based on the client classification information received from the agent (Hernacki-Col. 5, lines 37-42), wherein the policy may indicate that the video cannot be copied, converted to a different format, or played on an external display device (Hernacki-Col. 7, lines 38-44), generating access rights metadata based on the policy, wherein the access rights metadata can describe which client applications can open the content such that the access rights metadata may configure the client so that video can only be opened using the playback program that allows DRM restrictions (Hernacki-Col. 7, lines 27-57).

Regarding claim 5, Hernacki in view of Moore teaches wherein the selected content rendering option corresponds to a particular media player on the client device that performs the content rendering option, e.g. wherein the access rights metadata can describe which client applications can open the content such that the access rights metadata may configure the client so that video can only be opened using the playback program that allows DRM restrictions (Hernacki-Col. 10, lines 5-19; Col. 7, lines 27-57).

Regarding claim 6, Hernacki in view of Moore teaches wherein the selected content rendering option corresponds to a sharing application on the client device, e.g. wherein the client may include a browser, word processor application, audio player, video player, or e-book viewer (Hernacki-Col. 3, lines 50-53);
Examiner Note:  Using the broadest reasonable interpretation of the claim, “a sharing application” may refer to any application that shares content, e.g., with a user.

 Regarding claim 7, Hernacki in view of Moore teaches all elements of claim 1.
Hernacki further teaches further comprising: transmitting the token to the client device, e.g. delivering the requested content and access rights metadata-token- to the client (Hernacki-Col. 10, lines 17-19).
Hernacki does not clearly teach subsequently receiving the token with the client request.
Moore teaches transmitting the token to the client device, e.g. returning the AS token to the requesting AS player (Para. 57); and 
subsequently receiving the token with the client request, e.g. transmitting the AS token to the DS as a request for the content (Para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki to include subsequently receiving the token with the client request, using the known method of returning the AS token to the requesting AS player and transmitting the AS token to the DS as a request for the content, as taught by Moore, in combination with the DRM management system of Hernacki, using the same motivation as in claim 1.

Regarding claim 8, Hernacki in view of Moore teaches all elements of claim 7.
Hernacki does not clearly teach further comprising: authenticating the token received from the client device; and validating the client request in view of the token received from the client device.
Moore teaches authenticating the token received from the client device; and validating the client request in view of the token received from the client device, e.g. validating, by the DS, the request for content by verifying that the AS token was signed by the AS and checking that the plug-in identifier corresponds with the player currently making the request (Para. 64-69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki to include authenticating the token received from the client device; and validating the client request in view of the token received from the client device, using the known method of validating, by the DS, the request for content by verifying that the AS token was signed by the AS and checking that the plug-in identifier corresponds with the player currently making the request, as taught by Moore, in combination with the DRM management system of Hernacki, using the same motivation as in claim 1.

Regarding claim 9, Hernacki in view of Moore teaches all elements of claim 1.
Hernacki further teaches further comprising: transmitting the token and a specification to the client device…, the specification indicating the content item and the selected content rendering option to the client device, e.g. delivering the requested content and access rights metadata-token- to the client (Hernacki-Col. 10, lines 17-19), wherein the access rights metadata can describe which client applications can open the content such that the access rights metadata may configure the client so that video can only be opened using the playback program that allows DRM restrictions (Hernacki-Col. 7, lines 27-57).
Hernacki does not clearly teach transmitting the token and a specification to the client device prior to receiving the client request.
Moore teaches transmitting the token and a specification to the client device prior to receiving the client request, the specification indicating the content item and the selected content rendering option to the client device, e.g. generating an AS token wherein the token may be a signed version of the request sent by the AS player (Fig. 4B, el. 412; Para. 53), wherein the request includes the CMS release identifier identifying the requested content-content item-, the plug-in identifier-the selected content rendering option-, and information identifying the player-the selected content rendering option- (Para. 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki to include transmitting the token and a specification to the client device prior to receiving the client request, the specification indicating the content item and the selected content rendering option to the client device, using the known method of generating an AS token wherein the token may be a signed version of the request sent by the AS player, wherein the request includes the CMS release identifier identifying the requested content, the plug-in identifier, and information identifying the player, as taught by Moore, in combination with the DRM management system of Hernacki, using the same motivation as in claim 1.

Regarding claim 10, Hernacki in view of Moore teaches wherein determining the content item comprises identifying the content item in view of a content identifier received from the client device, e.g. parsing the request to determine the content identifier (Hernacki-Fig. 4, el. 420, 440; Col. 9, line 59-Col. 10, line 10);
Also note Moore discloses the AS player can transmit a request requesting access to the content, wherein the request includes the CMS release identifier identifying the requested content (Para. 48).

Regarding claim 12, Hernacki in view of Moore teaches wherein selecting the content rendering option comprises identifying the content rendering option from the plurality of content rendering options based on a user experience of the content rendering option exceeding a predetermined threshold, e.g. determining access rights for the content based on the policy, the client classification information, and/or authorization information and generating access rights metadata based on the policy (Hernacki-Fig. 4, el. 450, 460; Col. 10, lines 5-19), wherein the access rights metadata can describe which client applications can open the content such that the access rights metadata may configure the client so that video can only be opened using the playback program that allows DRM restrictions (Hernacki-Col. 7, lines 27-57);
Examiner note:  the specification of the instant application, at paragraph 67, states:  “the user experience may be determined in view of an analysis and evaluation of one or more rendering factors…The rendering factors may be based on the restriction scheme (e.g., DRM, No-DRM)…The rendering score may be compared to a predetermined threshold to select…one or more of the rendering options”.  Using the broadest reasonable interpretation of the claim, selecting a client application that can open the content and enforce the DRM restrictions would be analogous to the “user experience” “exceeding a predetermined threshold”.

Regarding claim 13, Hernacki in view of Moore teaches wherein granting the client device access comprises providing the content item to a rendering component on the client device that implements the selected content rendering option, wherein the rendering component is at least one of a native media player, a browser media player, or a plugin media player, e.g. delivering the requested content and access rights metadata to the client (Hernacki-Fig. 4, el. 490; Col. 10, lines 17-19), wherein the agent of the client interprets the access rights metadata and enforces the access rights (Hernacki-Col. 3, lines 59-63), wherein the client may include a browser, word processor application, audio player, video player, or e-book viewer (Hernacki-Col. 3, lines 50-53);
Also note Moore discloses if all of these checks and validations pass, then the DS may retrieve the content key and the content and transmit both to the requesting AS player and its plug-in, wherein the plug-in can proceed to use the key to decrypt and play back the requested content (Fig. 4B, el. 420; Para. 70).

Regarding claim 15, Hernacki in view of Moore teaches wherein the selected content rendering option comprises playback or display of the content item, e.g. a video playback program (Hernacki-Col. 7, lines 38-57), wherein the client may include a browser, word processor application, audio player, video player, or e-book viewer (Hernacki-Col. 3, lines 50-53);
Also note Moore discloses the plug-in can proceed to use the key to decrypt and play back the requested content (Fig. 4B, el. 420; Para. 70).

Regarding claim 16, Hernacki in view of Moore teaches wherein the selected content rendering option comprises remotely rendering the content item using one or more sharing services available to the client device, e.g. a video player that supports playback on external devices (Hernacki-Col. 7, lines 38-57).

Regarding claim 17, the claim is analyzed with respect to claim 1.  Hernacki in view of Moore further teaches a system, (Hernacki-Fig. 2, el. 200), comprising: a memory, e.g. a storage device (Hernacki-Fig. 2, el. 208), a memory (Hernacki-Fig. 2 el. 206); and a processing device, i.e. a processor (Hernacki-Fig. 2, el. 202), communicably coupled to the memory, the processing device to perform the steps.

Regarding claim 19, the claim is analyzed with respect to claim 1.  Hernacki in view of Moore further teaches a non-transitory computer-readable storage medium, e.g. a storage device (Hernacki-Fig. 2, el. 208), a memory (Hernacki-Fig. 2 el. 206); comprising instructions to cause a processing device, i.e. a processor (Hernacki-Fig. 2, el. 202) to perform the steps.

Claims 2, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernacki in view of Moore and further in view of Khambete (US 2010/0299522 A1).
Regarding claim 2, Hernacki in view of Moore teaches all elements of claim 1.
Hernacki in view of Moore does not explicitly teach wherein the restriction attribute associated with the content item is provided by a creator of the content item.
Khambete teaches wherein the restriction attribute associated with the content item is provided by a creator of the content item, e.g. associating, by an entity, a license with the content, wherein the license specifies permitted and/or prohibited uses of the content (Para. 21, 43), wherein the entity may comprise a content creator (Para. 20); the content creator may require a DRM license to be targeted to specific nodes (Para. 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki in view of Moore to include wherein the restriction attribute associated with the content item is provided by a creator of the content item, using the known method of associating, by an entity, a license with the content, wherein the license specifies permitted and/or prohibited uses of the content (Para. 21, 43), wherein the entity may comprise a content creator, as taught by Khambete, in combination with the DRM management system of Hernacki in view of Moore, for the purpose of preserving the original rights specified by a content creator while enabling users to share and distribute content (Khambete-Para. 4).

Regarding claim 18, the claim is analyzed with respect to claim 2.

Regarding claim 20, the claim is analyzed with respect to claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hernacki in view of Moore and further in view of Shulman et al. (US 2015/0013006 A1).
Regarding claim 4, Hernacki in view of Moore teaches all elements of claim 1.
Hernacki in view of Moore does not clearly teach wherein generating the token comprises encoding the data associated with the selected content rendering option and the content item using a binary-to-text function.
Shulman teaches wherein generating the token comprises encoding the data…using a binary-to-text function, e.g. converting the resulting binary value to a Base64 representation and creating the token using the Base64 representation (Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki in view of Moore to include generating the token comprises encoding the data associated with the selected content rendering option and the content item using a binary-to-text function, using the known method of converting the resulting binary value to a Base64 representation and creating the token using the Base64 representation, as taught by Shulman, in combination with the DRM management system of Hernacki in view of Moore, for the purpose of increasing token security by preventing a user from easily discerning the data included in the token.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hernacki in view of Moore and further in view of Mikkelsen et al. (US 2010/0022270 A1).
Regarding claim 11, Hernacki in view of Moore teaches all elements of claim 1.
Hernacki in view of Moore further teaches wherein determining the content item comprises selecting the content item from a plurality of content items after determining one or more content items that are not supported by at least one of the plurality of content rendering options of the client device, e.g. determining whether the content should be transformed to a different format in order to enforce the policy for the requested content (Hernacki-Col. 8, lines 26-47; Col. 9, lines 32-46);
Also note Moore discloses the CMS may process new content by generating multiple versions or releases of the content for consumption on different devices, the different releases can be based on different capabilities of the different devices (Moore-Fig. 4A, el. 403, 404; Para. 34, 35), wherein the AS may also check if the requested content is compatible with the AS player and/or hardware device making the request (Moore-Fig. 4B, el. 411; Para. 52).
Hernacki in view of Moore does not explicitly teach wherein determining the content item comprises selecting the content item from a plurality of content items after filtering out one or more content items that are not supported by at least one of the plurality of content rendering options of the client device.
Mikkelsen teaches determining the content item comprises selecting the content item from a plurality of content items after filtering out one or more content items that are not supported by at least one of the plurality of content rendering options of the client device, e.g. generating, by the user portal, a tailored view of the end-user’s available services by recognizing the user’s device, accessing the user’s service subscription profile, and appropriately rendering subscribed services based on the device capabilities (Para. 110), wherein the user portal is integrated with the Content Management system (Para. 126); providing an interface for querying and identifying available published content based on device characteristics and specific content formats (Para. 115); generating, at the discovery portlet, menus that ensure the end-user is only presented with content choices that have been filtered based on the capabilities of the end-user’s device (Para. 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki in view of Moore to include wherein determining the content item comprises selecting the content item from a plurality of content items after filtering out one or more content items that are not supported by at least one of the plurality of content rendering options of the client device, using the known method of generating, by the user portal, a tailored view of the end-user’s available services by recognizing the user’s device, accessing the user’s service subscription profile, and appropriately rendering subscribed services based on the device capabilities, wherein the user portal is integrated with the Content Management system, as taught by Mikkelsen, in combination with the DRM management system of Hernacki in view of Moore, for the purpose of providing the user with a direct access to new or existing content and services with a one-click purchasing and always up-to-date content, wherein the content list is updated to the handset automatically (Mikkelsen-Para. 20), and improving the user’s overall viewing experience by preventing the user’s device from attempting to view content in which it is not capable of rendering.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hernacki in view of Moore and further in view of Harrang et al. (US 2010/0031299 A1).
Regarding claim 14, Hernacki in view of Moore teaches all elements of claim 1.
Hernacki in view of Moore further teaches receiving the plurality of content rendering options from the client device, e.g. receiving a request for content from an agent operating on the client, parsing the request to determine a content identifier and client classification information, and determining client capabilities based on the client classification information (Hernacki-Fig. 4, el. 410-430; Col. 9, line 59-Col. 10, line 3), wherein the client classification information includes a client capabilities list that specifies the different applications installed and the different formats and DRM restrictions supported by these applications (Hernacki-Col. 7, lines 9-20).
Hernacki in view of Moore does not clearly teach further comprising: querying the client device for the content rendering options supported by the client device.
Harrang teaches querying the client device for the content rendering options supported by the client device; and receiving the plurality of content rendering options from the client device, e.g. querying, by the online store, the device’s capabilities, wherein the capabilities are stored in a device profile and include supported video modes and screen dimensions, supported audio/video types, and supported DRM protocols (Para. 52); querying, by the web service, the user’s device to auto-discover its capabilities (Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernacki in view of Moore to include querying the client device for the content rendering options supported by the client device, using the known method of querying, by the online store, the device’s capabilities, wherein the capabilities are stored in a device profile and include supported video modes and screen dimensions, supported audio/video types, and supported DRM protocols, as taught by Harrang, in combination with the DRM management system of Hernacki in view of Moore, for the purpose of reliably facilitating efficient media content delivery of correctly-formatted media content to user-designated playback devices, such that the resources required for the media content delivery and endpoint consumption are minimized (Harrang-Para. 9).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padhye et al. (US 8,862,517 B2)—Padhye discloses a system for controlling future content.  A request to generate an authorization token is received from a computing device before the future content is available (Claim 17).

Bhise et al. (US 9,501,582 B2)—Bhise discloses a content provider determines the capabilities of the client device and sends the requested multimedia content metadata to the client device based on the capabilities of the client device (Col. 17, line 59-Col. 18, line 17).

Lam et al. (US 9,129,095 B1)—Lam discloses a content creator first encrypts the file content with a DRM license key (Col. 9, lines 13-41).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




05 October 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498